DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.

Response to Arguments
Applicant's arguments, filed 02/17/2021, with respect to the previous 35 USC §103 rejection over Lin have been fully considered but some of them are not persuasive.
First, and for future reference, if Lin’s AlInP/GaInP GBBR cannot achieve the efficiencies given, the examiner needs more than, e.g., statements about the AlInP/GaInP system in general in §8, e.g. simulated maximum efficiencies for the AlInP/GaInP system, etc. The prior art teaches optimization within this system, and there’s little I can do about that unless there’s evidence to the contrary.

Finally, it comes across as disingenuous to spend a significant portion of the declaration disparaging the prior art with statements such as “GaInP is not a good candidate for a graded buffer Bragg reflector,” when 1) GaInP is already in the prior art and used for this purpose, and 2) the instant specification contains generic statements such as like “Graded buffer Bragg reflectors can be made using … GaInP, AlGaInP…” (see ¶4).

Applicant’s arguments, filed 02/17/2021, with respect to the previous 35 USC §103 rejection over Lin have been fully considered and are persuasive. Applicant argues that Lin provides no suggestion or expectation of for a GaInAs or AlGaInAs GBBR.
Specifically applicant’s arguments regarding arsenides having higher refractive index leading to higher reflectivity. Without some sort of citation, I can’t evaluate the arguments regarding relative smoothness, etc.

Applicant’s arguments, filed 02/17/2021, with respect to the amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 27-29 are objected to because of the following informalities: 
Claims 27-29 recite “The optoelectronic device of claim 26 comprising…” It might be more correct to say “wherein the optoelectronic device of claim 26 is…” or “wherein the optoelectronic device of claim 26 comprises…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 41 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites “wherein the graded buffer Bragg reflector comprises at least one layer of GaInAs or AlGaInAs.”
Claim 41 recites “wherein the graded buffer Bragg reflector comprises at least one layer of GaAsSb or AlGaAsSb.”
Hence, claim 41 requires at least one layer of GaAsSb or AlGaAsSb in combination with at least one layer of GaInAs or AlGaInAs.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 26, 29, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li, et al., CN 105097977 A (see machine translation of granted patent, CN 105097977 B, for mapping).

Claim 26. Li teaches an optoelectronic device (solar cell of Fig. 1
at least one graded buffer Bragg reflector comprising a compositionally graded buffer comprising a distributed Bragg reflector comprising layers of alloy wherein the lattice constant of each layer of alloy is different than the adjacent layer of alloy (reflective graded layer e, i.e. layer 115, is a DBR comprising layers of ; see p. 3, ¶3);
and wherein each layer of alloy has a refractive index that is different than an adjacent layer of alloy (alternative pairs of AlxGa1−x−yInyAs and Al1−yInyAs; pairs have different refractive indices; see p. 5, and as In content changes with layers, each layer of alloy has a refractive index that is different than an adjacent layer of alloy);
and wherein the graded buffer Bragg reflector comprises layers of an alloy of Aluminum wherein the mole percent of Aluminum in a layer of the alloy is different from an adjacent layer of the alloy (alternative pairs of AlxGa1−x−yInyAs and Al1−yInyAs, which have different Al contents);
and wherein the graded buffer Bragg reflector comprises layers of an alloy of Indium wherein the mole percent of Indium in a layer of the alloy is different from an adjacent layer of the alloy (within pairs of AlxGa1−x−yInyAs and Al1−yInyAs, they have same In content; between pairs, have different In content, which reads on the claimed limitations as they only require “an adjacent layer of the alloy”; this is similar to applicant’s Fig. 2);
and wherein the graded buffer Bragg reflector comprises at least one layer of AlGaInAs (see above).

Claim 29. Li teaches the optoelectronic device of claim 26, comprising a solar cell.  

Claim 33. Li teaches the optoelectronic device of claim 26 wherein the graded buffer Bragg reflector has a ~2.5 percent lattice mismatch to a growth substrate of the optoelectronic device (which falls within the claimed range of “at least a 0.5 percent lattice mismatch to a growth substrate of the optoelectronic.” InGaAs has lattice constant of at least 5.79Å, it being unclear whether the InGaAs subcell has a larger lattice constant than the last layer of the GBBR or whether it is the same, which is increased from first layer of graded buffer Bragg reflector with lattice constant of 5.67Å; growth substrate, i.e. GaAs, has lattice constant of 5.65Å; hence the examiner used 5.79/5.65 for this calculation).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 30-32, 36, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., CN 105097977 A, as applied to claim 26, above.

explicitly comprising a solar cell with an efficiency of at least 36.5 percent when taken under a one-sun illuminated global spectrum at 1000 W/m2 at 25 ºC.
However, Li teaches an inverted metamorphic triple junction cell (see Fig. 1, InGaAs bottom cell g, GaAs middle cell d, GaInP top cell b; note transfer of layers onto substrate 115). This is the same type of solar cell taught in the instant specification that achieves this efficiency (see ¶59 and Table II), although Li’s solar cell uses a different GBBR (AlxGa1−x−yInyAs/Al1−yInyAs instead of AlxGa1−x−yInyAs/Al1−xGax−yInyAs).
Hence, the examiner is of the opinion that the solar cell taught by Li inherently achieves the same efficiency as the claimed solar cell, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize Li’s GBBR in order to achieve this efficiency, as Li teaches that one of ordinary skill in the art can increase the reflectivity in order to increase the absorbtion of the GaAs middle cell and improve the efficiency (see p. 4).

Claim 31. Li teaches the optoelectronic device of claim 26, but not explicitly comprising a solar cell with an efficiency of at least 36.6 percent when taken under a one-sun illuminated direct spectrum at 1000 W/m2 at 25 ºC.  
However, Li teaches an inverted metamorphic triple junction cell (see Figs. 1-211C, InGaAs bottom cell g, GaAs middle cell d, GaInP top cell b; note transfer of layers onto substrate 115). This is the same type of solar cell taught in the instant specification that achieves this efficiency (see ¶59 and Table II), although Li’s solar cell AlxGa1−x−yInyAs/Al1−yInyAs instead of AlxGa1−x−yInyAs/Al1−xGax−yInyAs).
Hence, the examiner is of the opinion that the solar cell taught by Li inherently achieves the same efficiency as the claimed solar cell, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize Li’s GBBR in order to achieve this efficiency, as Li teaches that one of ordinary skill in the art can increase the reflectivity in order to increase the absorbtion of the GaAs middle cell and improve the efficiency (see p. 4).

Claim 32. Li teaches the optoelectronic device of claim 26, but not explicitly comprising a solar cell with an efficiency of at least 32 percent when taken under a one-sun illuminated AM0 spectrum at 1000 W/m2 at 25 ºC.  
However, Li teaches an inverted metamorphic triple junction cell (see Figs. 1-211C, InGaAs bottom cell g, GaAs middle cell d, GaInP top cell b; note transfer of layers onto substrate 115). This is the same type of solar cell taught in the instant specification that achieves this efficiency (see ¶59 and Table II), although Li’s solar cell uses a different GBBR (AlxGa1−x−yInyAs/Al1−yInyAs instead of AlxGa1−x−yInyAs/Al1−xGax−yInyAs).
Hence, the examiner is of the opinion that the solar cell taught by Li inherently achieves the same efficiency as the claimed solar cell, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize Li’s GBBR in order to achieve this efficiency, as Li teaches that one see p. 4).

Claim 36. Li teaches the optoelectronic device of claim 26, but not explicitly comprising at least 91 percent internal reflectance within at least one graded buffer Bragg reflector.  
However, Li teaches an inverted metamorphic triple junction cell (see Figs. 1-211C, InGaAs bottom cell g, GaAs middle cell d, GaInP top cell b; note transfer of layers onto substrate 115). This is the same type of solar cell taught in the instant specification that achieves this efficiency (see ¶59 and Table II), although Li’s solar cell uses a different GBBR (AlxGa1−x−yInyAs/Al1−yInyAs instead of AlxGa1−x−yInyAs/Al1−xGax−yInyAs).
Hence, the examiner is of the opinion that the solar cell taught by Li inherently achieves the same efficiency as the claimed solar cell, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize Li’s GBBR in order to achieve this efficiency, as Li teaches that one of ordinary skill in the art can increase the reflectivity in order to increase the absorption of the GaAs middle cell and improve the efficiency (see p. 4).

Claim 38. Li teaches the optoelectronic device of claim 26, but not explicitly comprising at least 98 percent internal reflectance within at least one graded buffer Bragg reflector.  
see Figs. 1-211C, InGaAs bottom cell g, GaAs middle cell d, GaInP top cell b; note transfer of layers onto substrate 115). This is the same type of solar cell taught in the instant specification that achieves this efficiency (see ¶59 and Table II), although Li’s solar cell uses a different GBBR (AlxGa1−x−yInyAs/Al1−yInyAs instead of AlxGa1−x−yInyAs/Al1−xGax−yInyAs).
Hence, the examiner is of the opinion that the solar cell taught by Li inherently achieves the same efficiency as the claimed solar cell, or, alternatively, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize Li’s GBBR in order to achieve this efficiency, as Li teaches that one of ordinary skill in the art can increase the reflectivity in order to increase the absorption of the GaAs middle cell and improve the efficiency (see p. 4).

Claim 42. Li teaches the optoelectronic device of claim 26, but not explicitly wherein the internal reflectance within at least one graded buffer Bragg reflector is at least 72 percent.  
However, Li teaches an inverted metamorphic triple junction cell (see Figs. 1-211C, InGaAs bottom cell g, GaAs middle cell d, GaInP top cell b; note transfer of layers onto substrate 115). This is the same type of solar cell taught in the instant specification that achieves this efficiency (see ¶59 and Table II), although Li’s solar cell uses a different GBBR (AlxGa1−x−yInyAs/Al1−yInyAs instead of AlxGa1−x−yInyAs/Al1−xGax−yInyAs).
see p. 4).

Claims 27, 35, 37, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., CN 105097977 A, as applied to claims 26, 36, and 38 above, and further in view of Lin, US 2015/0179857 A1.

Claim 27. Li teaches the optoelectronic device of claim 26, but not comprising a light emitting diode.
Lin teaches the GBBRs can be used in LEDs (see Fig. 9 and corresponding description, although Lin teaches a different GBBR).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use Li’s GBBR in a light-emitting diode, in place of Lin’s GBBR, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one GBBR for another, with reasonable expectation of success suggested by Li’s use of a GBBR to transition between GaAs and InGaAs, and Lin teaching a GBBR to transition between GaAs and InGaAs, with different In/Ga composition). See MPEP §2143 B.

explicitly comprising at least a subcell that has a relative voltage (Woc) that is lower than about 0.42 V and comprises a graded buffer Bragg reflector that is at least 2 µm thick.
However, Lin teaches an inverted metamorphic triple junction cell (see Figs. 11A-11C, In0.3Ga0.7As bottom cell 111, GaAs middle cell 113, GaInP top cell 114; note transfer of layers onto substrate 115). Instant specification teaches that the relative voltage Woc is a function of the dislocation density for a GBBR, which in turn is a function of thickness, and achieves the claimed value using the claimed thickness in the same type of solar cell as Lin (see Fig. 6 and ¶43).
Lin teaches that one of ordinary skill in the art can increase the number of the first/second semiconductor layers so that the composition ratio of the first element or the second element increases or decreases smoothly with a smoother lattice transition, and the stress and the epitaxial defects can be significantly reduced (see ¶46). Hence, Lin suggests the number of epitaxial defects decreases with the number of pairs, which of course correlates with the thickness of the GBBR, and the number of epitaxial defects inherently correlates with Woc, per instant specification.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs, and therefore, the thickness of the graded buffer Bragg reflector so that it is at least 2 µm thick, in order to achieve the reduction of defects, thereby reducing Woc to below the claimed value of 0.42 V.

explicitly comprising at least a subcell that has a relative voltage (Woc) that is lower than about 0.39 V and comprises a graded buffer Bragg reflector that is at least 4 µm thick.  
Lin teaches that one of ordinary skill in the art can increase the number of the first/second semiconductor layers so that the composition ratio of the first element or the second element increases or decreases smoothly with a smoother lattice transition, and the stress and the epitaxial defects can be significantly reduced (see ¶46). Hence, Lin suggests the number of epitaxial defects decreases with the number of pairs, which of course correlates with the thickness of the GBBR, and the number of epitaxial defects inherently correlates with Woc, per instant specification.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs, and therefore, the thickness of the graded buffer Bragg reflector so that it is at least 4 µm thick, in order to achieve the reduction of defects, thereby reducing Woc to below the claimed value of 0.39 V.

Claim 39. Li teaches the optoelectronic device of claim 38 comprising at least a subcell that has a relative voltage (Woc) that is lower than about 0.38 V and comprises a graded buffer Bragg reflector that is at least 6 µm thick.  
Lin teaches that one of ordinary skill in the art can increase the number of the first/second semiconductor layers so that the composition ratio of the first element or the second element increases or decreases smoothly with a smoother lattice transition, and the stress and the epitaxial defects can be significantly reduced (see ¶46). Hence, Lin oc, per instant specification.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs, and therefore, the thickness of the graded buffer Bragg reflector so that it is at least 6 µm thick, in order to achieve the reduction of defects, thereby reducing Woc to below the claimed value of 0.38 V.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Li, et al., CN 105097977 A, as applied to claim 26, above, and further in view of Bett, et al. "III-V compounds for solar cell applications." Applied Physics A 69.2 (1999): 119-129.

Claim 41. Li teaches the optoelectronic device of claim 26, but not explicitly wherein the graded buffer Bragg reflector comprises at least one layer of GaAsSb or AlGaAsSb.  
Bett teaches that AlAsSb has a bandgap similar to InAlAs, and a similar lattice constant, in the region of interest, i.e. <5.97Å (see Fig. 1).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Li’s AlInAs with GaAsSb or AlGaAsSb, as they appear to have suitable lattice constants and similar bandgaps to InAlAs, and therefore, would be a suitable replacement.

Claims 26-27, 29-33, 35-39, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 2015/0179857 A1, in view of Li, et al., CN 105097977 A.

Claim 26. Lin teaches an optoelectronic device an optoelectronic device comprising at least one graded buffer Bragg reflector (see light-emitting diode 9 of Fig. 9, or, alternatively, multi-junction solar cell device 11 of Fig. 11A) comprising:
at least one graded buffer Bragg reflector comprising a compositionally graded buffer comprising a distributed Bragg reflector comprising layers of alloy wherein the lattice constant of each layer of alloy is different than the adjacent layer of alloy (see semiconductor buffer layer combination 900, being a Distributed Bragg Reflector structure, of light-emitting diode 9 of Fig. 9 and ¶¶37-43; alternatively, semiconductor buffer layer combination 110, being a DBR structure, of multi-junction solar cell device 11 of Fig. 11A and ¶¶44-49);
and wherein each layer of alloy has a refractive index that is different than an adjacent layer of alloy (in semiconductor buffer layer combination 900, layers 901a, 902a, and 903a comprise GaxIn1-xP, which is an alloy, and layers 901b, 902b, and 903b comprise AlyIn1-yP, which is an alloy; in semiconductor buffer layer combination 110, layers 1101a, 1102a, and 1103a comprise GaxIn1-xP, which is an alloy, and layers 1101b, 1102b, and 1103b comprise AlyIn1-yP, which is an alloy. Indices of refraction change with composition, and lattice constants change with composition; see ¶¶46-47. Since each layer has a different composition, the lattice constant of each layer of alloy is different than the adjacent layer of alloy and wherein each layer of alloy has a refractive index that is different than an adjacent layer of alloy.);
Lin does not teach the graded buffer Bragg reflector comprises at least one layer of AlGaAs or AlGaInAs, and with this proviso, wherein the graded buffer Bragg reflector comprises layers of an alloy of Aluminum wherein the mole percent of Aluminum in a layer of the alloy is different from an adjacent layer of the alloy, and wherein the graded buffer Bragg reflector comprises layers of an alloy of Indium wherein the mole percent of Indium in a layer of the alloy is different from an adjacent layer of the alloy.
However, Lin teaches the graded buffer Bragg reflector is built on a GaAs substrate 95 to transition to the lattice constant of an InGaAs converting structure 90c.
Li teaches an optoelectronic device (see Figs. 1-2) comprising: 
at least one graded buffer Bragg reflector comprising a compositionally graded buffer comprising a distributed Bragg reflector comprising layers of alloy wherein the lattice constant of each layer of alloy is different than the adjacent layer of alloy (lattice transition layer e, i.e. layer 115 of Fig. 1 or 117’ of Fig. 2. Lattice transition layer, instead of being conventional lattice transition layer, is a reflective gradient layer; see p. 3, ¶3);
and wherein each layer of alloy has a refractive index that is different than an adjacent layer of alloy (alternative pairs of AlxGa1−x−yInyAs and Al1−yInyAs; pairs have different refractive indices; see p. 5, and as In content changes with layers, each layer of alloy has a refractive index that is different than an adjacent layer of alloy);
and wherein the graded buffer Bragg reflector comprises layers of an alloy of Aluminum wherein the mole percent of Aluminum in a layer of the alloy is different from an adjacent layer of the alloy (alternative pairs of AlxGa1−x−yInyAs and Al1−yInyAs, which have different Al contents);
and wherein the graded buffer Bragg reflector comprises layers of an alloy of Indium wherein the mole percent of Indium in a layer of the alloy is different from an adjacent layer of the alloy (within pairs of AlxGa1−x−yInyAs and Al1−yInyAs, they have same In content; between pairs, have different In content, which reads on the claimed limitations as they only require “an adjacent layer of the alloy”; this is similar to applicant’s Fig. 2);
and wherein the graded buffer Bragg reflector comprises at least one layer of AlGaInAs (see above).
While Li teaches this for a multijunction GaInP/GaAs/InGaAs solar cell, in general, Li teaches that a GBBR could be made using AlxGa1−x−yInyAs/Al1−yInyAs to transition from GaAs to InGaAs, the latter having a composition for a solar cell, and it would be expected that this could be used to transition from GaAs to InGaAs having different In, Ga composition.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace Lin’s GBBR with one having the materials taught by Li, as this would have been the simple substitution of one known element for another, with reasonable expectation of success (in this case, one GBBR 

Claim 27. Modified Lin teaches or suggests the optoelectronic device of claim 26 comprising a light emitting diode (see Fig. 9).

Claim 29. Modified Lin teaches or suggests the optoelectronic device of claim 26 comprising a solar cell (see Fig. 11).  

Claim 33. Modified Lin teaches or suggests the optoelectronic device of claim 26 wherein the graded buffer Bragg reflector has 2.6 percent lattice mismatch to a growth substrate of the optoelectronic device (which falls within the claimed range of “at least 0.5 percent”; in example of Fig. 9, growth substrate 95 has lattice constant of 5.653 Å, and final layer 903b of graded buffer Bragg reflector has lattice constant of 5.8 Å; see ¶38).  

Claim 35. Modified Lin teaches or suggests the optoelectronic device of claim 34, but not explicitly comprising at least a subcell that has a relative voltage (Woc) that is lower than about 0.42 V and comprises a graded buffer Bragg reflector that is at least 2 µm thick.  
However, Lin teaches an inverted metamorphic triple junction cell (see Figs. 11A-11C, In0.3Ga0.7As bottom cell 111, GaAs middle cell 113, GaInP top cell 114; note transfer of layers onto substrate 115). Instant specification teaches that the oc is a function of the dislocation density for a GBBR, which in turn is a function of thickness, and achieves the claimed value using the claimed thickness in the same type of solar cell as Lin (see Fig. 6 and ¶43).
Lin teaches that one of ordinary skill in the art can increase the number of the first/second semiconductor layers so that the composition ratio of the first element or the second element increases or decreases smoothly with a smoother lattice transition, and the stress and the epitaxial defects can be significantly reduced (see ¶46). Hence, Lin suggests the number of epitaxial defects decreases with the number of pairs, which of course correlates with the thickness of the GBBR, and the number of epitaxial defects inherently correlates with Woc, per instant specification.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs, and therefore, the thickness of the graded buffer Bragg reflector so that it is at least 2 µm thick, in order to achieve the reduction of defects.
The examiner is of the opinion that reducing the number of defects by having the claimed thickness inherently reduces Woc to below the claimed value of 0.42 V, per instant specification.

Claim 36. Modified Lin teaches the optoelectronic device of claim 26, but not explicitly comprising at least 91 percent internal reflectance within at least one graded buffer Bragg reflector.
However, Lin notes that the DBR can have a reflectivity value of 50 to 90 percent, which is based on the number of pairs of the DBR (see ¶47). Lin also notes see ¶44 and ¶47). Lin also teaches that a preferred reflectance of at least 70 percent (see ¶47).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs in order to achieve the claimed internal reflectance in order to increase the amount of reflected light that can be captured by the top solar cells.

Claim 37. Modified Lin teaches or suggests the optoelectronic device of claim 36, but not explicitly comprising at least a subcell that has a relative voltage (Woc) that is lower than about 0.39 V and comprises a graded buffer Bragg reflector that is at least 4 µm thick.  
However, Lin teaches an inverted metamorphic triple junction cell (see Figs. 11A-11C, In0.3Ga0.7As bottom cell 111, GaAs middle cell 113, GaInP top cell 114; note transfer of layers onto substrate 115). Instant specification teaches that the relative voltage Woc is a function of the dislocation density for a GBBR, which in turn is a function of thickness, and achieves the claimed value using the claimed thickness in the same type of solar cell as Lin (see Fig. 6 and ¶43).
Lin teaches that one of ordinary skill in the art can increase the number of the first/second semiconductor layers so that the composition ratio of the first element or the second element increases or decreases smoothly with a smoother lattice transition, and the stress and the epitaxial defects can be significantly reduced (see ¶46). Hence, Lin suggests the number of epitaxial defects decreases with the number of pairs, which of oc, per instant specification.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs, and therefore, the thickness of the graded buffer Bragg reflector so that it is at least 4 µm thick, in order to achieve the reduction of defects.
The examiner is of the opinion that reducing the number of defects by having the claimed thickness inherently reduces Woc to below the claimed value of 0.39 V, per instant specification.

Claim 38. Modified Lin teaches the optoelectronic device of claim 26, but not explicitly comprising at least 98 percent internal reflectance within at least one graded buffer Bragg reflector.
However, Lin notes that the DBR can have a reflectivity value of 50 to 90 percent (see ¶47), which is based on the number of pairs of the DBR. Lin also notes that the DBR serves to reflect light incident into the solar cell device which is not absorbed by the top subcells 114 and 113 (see ¶44 and ¶47). Lin also teaches that a preferred reflectance of at least 70 percent (see ¶47).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs in order to achieve the claimed internal reflectance in order to increase the amount of reflected light that can be captured by the top solar cells.

explicitly comprising at least a subcell that has a relative voltage (Woc) that is lower than about 0.38 V and comprises a graded buffer Bragg reflector that is at least 6 µm thick.  
However, Lin teaches an inverted metamorphic triple junction cell (see Figs. 11A-11C, In0.3Ga0.7As bottom cell 111, GaAs middle cell 113, GaInP top cell 114; note transfer of layers onto substrate 115). Instant specification teaches that the relative voltage Woc is a function of the dislocation density for a GBBR, which in turn is a function of thickness, and achieves the claimed value using the claimed thickness in the same type of solar cell as Lin (see Fig. 6 and ¶43).
Lin teaches that one of ordinary skill in the art can increase the number of the first/second semiconductor layers so that the composition ratio of the first element or the second element increases or decreases smoothly with a smoother lattice transition, and the stress and the epitaxial defects can be significantly reduced (see ¶46). Hence, Lin suggests the number of epitaxial defects decreases with the number of pairs, which of course correlates with the thickness of the GBBR, and the number of epitaxial defects inherently correlates with Woc, per instant specification.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs, and therefore, the thickness of the graded buffer Bragg reflector so that it is at least 6 µm thick, in order to achieve the reduction of defects.
oc to below the claimed value of 0.38 V, per instant specification.

Claim 42. Modified Lin teaches or suggests the optoelectronic device of claim 26, wherein the internal reflectance within at least one graded buffer Bragg reflector is at least 72 percent (preferred reflectance of at least 70 percent, see ¶47, which overlaps substantially and with sufficient specificity with the claimed range of at least 72 percent, anticipating the claimed range of at least 72 percent. See MPEP §2131.03).  
Alternatively, if the claimed range is not anticipated, Lin teaches the DBR structure has a different reflectivity value depending on a number of pairs (see ¶47).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to optimize the number of pairs in order to achieve the claimed internal reflectance in order to increase the amount of reflected light that can be captured by the top solar cells.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Lin, US 2015/0179857 A1, in view of Li, et al., CN 105097977 A, as applied to claim 26, above, and further in view of Dawson, et al. US 20036/0146442 A1.

Claim 28. Modified Lin teaches or suggests the optoelectronic device of claim 26, but not comprising a laser.
28 disposed on top of the second conductive layer 20 (see ¶50, and compare LED 10a of Fig. 1a to VCSEL 10b of Fig. 1b; see also ¶¶68-69). The mirrors 14 are DBR mirrors (see ¶45). The first conductive layer 16, second conductive layer 20, and cavity/optical gain medium 18 are analogous to Lin’s first semiconductor cladding layer 91, second semiconductor cladding layer 92, and active layer 93.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a second mirror on top of the second semiconductor cladding layer 92 in order to allow Lin’s light-emitting diode converting structure to function as a VCSEL, as Dawson suggests that the addition of a top mirror to an LED can allow it to function as a VCSEL.

Allowable Subject Matter
Claim 43 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 43 requires “wherein the graded buffer Bragg reflector increases in In-fraction as between alternating layers of Al0.3Ga0.7-xInxAs/Al0.7Ga0.3-xInxAs”.
The closest prior art of record is Li, et al., CN 105097977 A. Like applicant’s specification, Li teaches a GaInP/GaAs/InGaAs solar cell having a GBBR.
see pp. 6-7), and there are some constraints given the top and bottom lattice constants in the case of a reflective graded layer between GaAs and InGaAs, In~0.3Ga~0.7As being the composition with the optimal bandgap for a triple-junction IMM cell.
In addition to these constraints, one of ordinary skill in the art would likely attempt to prevent the GBBR from absorbing light meant for the InGaAs bottom cell, i.e. using higher bandgap materials for the GBBR, which seems to rule out some of the III-V compounds. 
The examiner does not believe Li’s choice of AlxGa1−x−yInyAs/Al1−yInyAs, which maximizes the difference between refractive indices of each layer (see p. 5), is a bona fide teaching away from other materials, or lower bandgap materials. It seem tempting to regard the pairs of AlxGa1−x−yInyAs / Al1−yInyAs as falling broadly within AlxGa1−x−yInyAs, with x=0 for the larger bandgap material, and therefore work within that system, especially given that replacing Al with Ga doesn’t substantially change the lattice parameter, but does change the band gap and index of refraction, but there is no specific teaching in Li to this effect.
As noted above, the claims require a specific combination of materials. Li suggests a variety of III-V materials, and, in the specific examples, arsenides, with varying gallium, aluminum, and indium contents, and combinations thereof, could be employed in the GBBR. While there are the constraints noted above, there is no specific teaching or suggestion to arrive at the limitation “wherein the graded buffer Bragg reflector increases in In-fraction as between alternating layers of Al0.3Ga0.7-xInxAs/Al0.7Ga0.3-xInxAs”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other cited art appears to be an unexamined version of the same SIPO publication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721